Judgment, Supreme Court, New York County, rendered February 26, 1974, convicting defendant, after a jury trial, of the crimes of robbery in the first degree, grand larceny in the third degree, assault in the second degree, and possession of a weapon as a misdemeanor, and imposing concurrent sentences thereon, unanimously modified, on the law, to the extent of deleting therefrom the conviction for grand larceny in the third degree and possession of a weapon, vacating the concurrent sentences thereon, and dismissing those counts of the indictment. As so modified, the judgment is affirmed. Inasmuch as defendant was convicted of robbery in the first degree, the conviction for grand larceny in the third degree and possession of a weapon, under the facts herein, must be reversed and said counts dismissed as inclusory concurrent counts. (People v Grier, 37 NY2d 847; People v Pyles, 44 AD2d 784.) We have examined the other points urged by appellant and find them without merit. Concur&emdash;Murphy, J. P., Birns, Silverman, Capozzoli and Lane, JJ.